Citation Nr: 1523175	
Decision Date: 06/02/15    Archive Date: 06/16/15

DOCKET NO.  13-14 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy of the upper extremities as secondary to service-connected diabetes mellitus type 2.

2.  Entitlement to service connection for peripheral neuropathy of the lower extremities as secondary to service-connected diabetes mellitus type 2.

3.  Entitlement to an initial rating higher than 50 percent for posttraumatic stress disorder (PTSD).

4.  Entitlement to an initial compensable rating for bilateral hearing loss.

5.  Entitlement to a total disability rating based on individual unemployability (TDIU).

6.  Entitlement to service connection for obstructive sleep apnea (OSA) as secondary to service-connected PTSD.

7.  Entitlement to service connection for skin cancer.
8.  Entitlement to an increased rating for diabetes mellitus type 2.


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to May 1970. 

This appeal to the Board of Veterans' Appeals (Board) arose from rating decisions of the Department of Veterans' Affairs (VA) Regional Office (RO) in Newark, New Jersey.  A March 2011 rating decision-in pertinent part, granted service connection for PTSD and bilateral hearing loss and assigned initial ratings of 30 percent and noncompensable, respectively, both effective in August 2010; and, denied entitlement to service connection for peripheral neuropathy of the upper and lower extremities.  The Veteran appealed those determinations.  An April 2013 rating decision granted an increased initial rating for the PTSD from 30 to 50 percent, effective in August 2010.  The Veteran continued his appeal.  See AB v. Brown, 6 Vet. App. 35 (1993) (a veteran is presumed to be seeking the highest possible rating unless he expressly indicates otherwise).

A July 2014 rating decision denied a TDIU, for which there is no evidence in the claims file that the Veteran perfected an appeal.  Nonetheless, the Board takes jurisdiction of the issue as part of the increased rating claims.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

The March 2011 rating decision also denied entitlement to service connection for ischemic heart disease as due to herbicide exposure, and the Veteran appealed.  On his Substantive Appeal (VA Form 9), however, he specifically excluded that issue from the ones for which he perfected his appeal.  See 38 C.F.R. § 20.202 (2014).

The issues of entitlement to service connection for peripheral neuropathy of the upper and lower extremities; skin cancer; and, OSA as due to service-connected PTSD; and, entitlement to an increased rating for diabetes mellitus type are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.

Although the Veteran has never claimed or asserted having set foot in Vietnam, and after initially correctly noting the absence of service in Vietnam, the RO now notes that the Veteran's herbicide exposure occurred in Vietnam.  First, the Veteran's benefits are not at risk as the time, place, and circumstances of his service at Nakhon Phanom (NKP) Royal Thai Air Force Base, Thailand were consistent with herbicide exposure, as the RO initially observed.  The Board first notes that the handwritten entry on the Veteran's informal claim that asserts service in Vietnam is not in the Veteran's handwriting.  Second, the entry on the Air Force Form 7 which notes the Tet Offensive in all probability reflects the fact that the Veteran was in the Vietnam Theatre at the time of that enemy offensive, not that he actually participated.  His Airman Performance Report for that period makes no mention of service in Vietnam, let alone actual in-country participation in the Tet Offensive.  The Board deems it extremely unlikely that such critical service would not have been noted in his official performance report.  Hence, the Board suggests that the RO correct all related VA records to show the Veteran's herbicide exposure occurred at NKP RTAFB, Thailand.

In addition to his paper claims file, the Veteran also has Virtual and VBMS VA paperless claims files, which are highly secured electronic repositories that are used to store and review documents involved in the claims process.  The Board has reviewed the contents of both files while reviewing this appeal.


FINDINGS OF FACT

1.  The Veteran's PTSD has manifested with occupational and social impairment with reduced reliability and productivity throughout the initial rating period.

2.  The Veteran's bilateral hearing loss has manifested at Roman Numeral Level I in the right ear, and at Level I and then II in the left ear.


CONCLUSIONS OF LAW

1.  The requirements for an initial rating higher than 50 percent for PTSD are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.321(b)(1), 4.1, 4.10, 4.130, Diagnostic Code (DC) 9411.

2.  The requirements for an initial compensable rating for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.321(b)(1), 4.1, 4.10, 4.85, 4.86, 4.85, DC 6100.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126, have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  Prior to issuance of the rating decision appealed, a September 2010 RO letter provided the Veteran time- and content-compliant VCAA notice.  See 38 C.F.R. § 3.159(b)(1); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Hence, VA complied with the VCAA notice requirements.

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  See 38 C.F.R. § 3.159(c).  The service treatment records, VA treatment records, and relevant private treatment records are in the claims file.  Neither the Veteran nor his representative asserts that there are additional records to be obtained.  In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  Hence, the Board may address the merits of the appeal without prejudice to the Veteran.

Increased Rating

Applicable Law and Regulation

Disability ratings are intended to compensate for impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.; 38 C.F.R. § 4.27.  It is necessary to rate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. §§ 4.1, 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  Evaluations are based on functional impairments which impact a veteran's ability to pursue gainful employment.  38 C.F.R. § 4.10.

If there is a question as to which disability rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; see also Peyton v. Derwinski, 1 Vet. App. 282 (1991).

In general, the degree of impairment resulting from a disability is a factual determination, and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58.  Nonetheless, separate, or staged, ratings can be assigned for separate periods during the initial rating period based on the facts found.  See O'Connell v. Nicholson, 21 Vet. App. 89, 91-92 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).

PTSD

Rating Criteria

A 50-percent evaluation is warranted will be assigned for PTSD which produces occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 38 C.F.R. § 4.130, DC 9411.

A-70 percent evaluation applies when a veteran's occupational and social impairment reflects deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances; or an inability to establish and maintain effective relationships.  Id.

A 100-percent rating is assigned for PTSD when there is total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and, memory loss for names of close relatives, own occupation, or own name.  Id.

In addition to the general requirements for rating disabilities, the symptoms recited in the criteria in the rating schedule for evaluating mental disorders are "not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In adjudicating a claim for an increased rating, the adjudicator must consider all symptoms of a claimant's service-connected mental condition that affect the level of occupational or social impairment.  Id. at 443.  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath, 1 Vet. App. at 594.

The January 2011 VA PTSD examination report reflects that the Veteran's stressors occurred in Vietnam.  The discussion in the Introduction on the locus of the Veteran's service is hereby incorporated here by reference.  The service personnel records reflect that the Veteran was a security policeman during his Air Force service, and his assigned duties at NKP included patrol of the perimeter of the base.  The Veteran also described instances where he had to respond with other personnel to the off-base site of jettisoned ordinance from aircraft and guard the ordinance until destroyed by explosive ordinance personnel.  In any event, the Board finds the evidence of record shows the Veteran's PTSD to manifest with no more than modest symptomatology due to sleep disturbance, occasional nightmares and hypervigilance, depressed mood, irritability, and depressed mood.  The evidence shows that he has maintained his ability to function independently at all times during the initial rating period on appeal.

The January 2011 examination report reflects that the Veteran worked in fire protection and prevention for 30+ years, initially as a firefighter and, during his last seven years before retirement, in fire code enforcement.  The examiner noted that the Veteran was in therapy at a Vet Center.  He reported sleep disruption and sleep difficulty, and that formerly he was hypervigilant.  The Mental status examination (MSE) the Veteran as appropriately dressed, and he was oriented times three.  His behavior was appropriate to the occasion, his mood depressed, and his affect sad.  He denied any type of hallucination as well as suicidal or homicidal ideation.  The examiner noted the Veteran's thought content and process were within normal limits.  His memory was grossly within normal limits, and his concentration minimally impaired.  The Veteran reported that he slept a lot, but he also went out on occasion and ate out; and, he took classes on fire services and prevention to maintain his license and currency.  The examiner diagnosed mild to moderate PTSD and assessed Axis V Global Assessment of Functioning (GAF) 57.

The GAF score is a scaled rating reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness."  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994) (DSM-IV).  Parenthetically, the Board notes VA implemented DSM 5, effective August 4, 2014.  The Secretary, VA, however, has determined DSM 5 does not apply to claims certified to the Board prior to August 4, 2014.  79 Fed. Reg. 45,093, 45,094 (Aug. 4, 2014).  The RO certified the Veteran's appeal to the Board in March 2014.  Hence, DSM-IV is still the governing directive.

A GAF of 57 is near the top end of the range 51 to 60 and is indicative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks); or,
moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).

As noted above, the Veteran was in active therapy at a Vet Center at the time of the VA examination.  The records of the Veteran's therapy cover the period October 2010 to June 2011.  The show the Veteran to have reported racing thoughts, startle response, depressed mood, and anger outbursts-often due to his physical health issues and family conflict of outside source.  The therapy records note the Veteran's consistent denial of hallucinations or suicidal or homicidal ideation.  He also denied any substance use or abuse as part of his PTSD symptomatology.  The Veteran reported ownership of a cabin where he went to relax, etc.

The Vet Center records reflect the Veteran received positive benefit from the interaction with his counsellor.  For example, the September 2011 entry reflects that the Veteran reported he had not had any nightmares or difficulty due to intrusive thoughts.  The MSE on that occasion revealed the Veteran as calm and cooperative, friendly and alert and oriented times three.  Speech was unremarkable/ normal,  mood anxious/worried and depressed due to medical issues and family emergency. Affect was congruent to mood/normal, and thought process was generally linear and logical.  The Veteran denied suicidal or homicidal ideation.

In light of all of the above, the Board finds the disability picture presented by the Veteran's PTSD is most accurately characterized as consistent with a 50-percent disabling for the occupational and social impairment due to PTSD.  38 C.F.R. §§ 4.1, 4.10, 4.130, DC 9411.  The Board finds that a higher, 70-percent, rating was not met or approximated as, as noted, the Veteran has continued to function independently, consistently denied psychotic features, to include no suicidal or homicidal ideation, and he has shown the ability to maintain his impaired impulse control at a minimal level.  The Board notes that the Veteran manifests social impairment, but he has not demonstrated an inability to establish and maintain effective relationships.  The Vet Center records reflect that he has been married 35 years and has three adult children.  The Veteran has had to adapt to the stress of his wife having been imprisoned and the stress of her life challenges, to include drinking, etc.  The January 2011 examination report notes that the Veteran described his marriage as problematic; but, it was due to his wife's life stressors rather than his PTSD symptomatology.  The Vet Center records reflect that the Veteran's primary stressor is adjusting to the limitations imposed by his physical ailments, which he had been doing satisfactorily.

The Veteran reported conflict with one of his adult children, but it was because the child owed him money.  Further, the Veteran has maintained an interest in his former occupation, as shown by his efforts to maintain currency via courses.  Further, the evidence of records simply has not shown occupational and social impairment due to such symptoms as suicidal ideation, obsessional rituals that interfere with routine activities, near-continuous mood disturbance, e.g., depression, that affect the ability to function independently, or spatial disorientation.

The April 2013 VA examination report reflects that the Veteran's PTSD continued to manifest as discussed above.  The examiner noted symptoms of anxiety, sleep impairment, mild memory loss, and difficulty adapting to stressful circumstances.  The Veteran reported that he pursued hobbies of going for rides, fishing trips, trips to a home he owns in Pennsylvania, outdoor activities, and occasional meals with his former colleagues.  He reported further that he had continued to take courses to keep up with his former occupation.  The examination report reflects that the Veteran reported he still lived with his wife and adult daughter; and, his wife had argued more due to her drinking, but they get past it.  The Veteran also reported he is estranged from one son and the grandchildren because the son and the Veteran's wife had an argument two years ago.  The Veteran also reported that he frequently initiates contact with his other son and grandchildren on a regular basis.  The examiner assessed GAF 60.  Thus, the evidence of record shows the Veteran still retains significant capacity to establish and maintain relationships.

In light of all of the above, the Board finds 50 percent reasonably compensates the Veteran to the extent practical for his occupational and social impairment due to PTSD.  38 C.F.R. §§ 4.1, 4.10, 4.130, DC 9411.  As noted earlier, the Veteran is entitled to a staged rating for any part of the rating period on appeal where his symptoms manifested with greater severity.  The April 2013 rating decision assigned the 50-percent rating effective the date VA received the Veteran's claim.  See 38 C.F.R. § 3.400.  As the Board has discussed, the PTSD has manifested at that rate of severity throughout the entire rating period.  Thus, there is no factual basis for a staged rating for any part of the initial rating period.

The Board also finds that the Veteran's PTSD has been rated in accordance with the schedular rating criteria.  Hence, the Rating Schedule contemplates and describes the Veteran mental disability, which means his PTSD disability picture is not exceptional.  See Thun v. Peake, 22 Vet. App. 111 (2008).   In the absence of an exceptional disability picture, there is no factual basis for referral for consideration of a higher rating on an extraschedular basis.  See 38 C.F.R. § 3.321(b)(1).

As concerns individual employability, as noted earlier, the Veteran retired as a firefighter/fire administrator circa 2009.  Although he reported some on-the-job conflict when he worked, the January 2011 examination report reflects that he was not having any problems at the time of his retirement.  The January 2011 examination report reflects that the examiner noted the Veteran's then tendency to be confrontational could cause problem in work environments where he would be required to work with others; but, that potential would not exist in environments where he worked alone or away from others.  The examiner at the 2013 examination, however, noted that the Veteran was controlling those tendencies adequately and assessed the severity of the Veteran's symptoms as mild.  He did not indicate any significant occupational impairment.  Thus, the Board, as concerns the Veteran's PTSD, finds the Veteran is not precluded from obtaining and maintaining substantially gainful employment.  38 C.F.R. §§ 3.340, 4.16.  

Hearing loss

Rating Criteria

In addition to the general requirements applicable to increased rating claims noted earlier, hearing loss ratings range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with average hearing thresholds determined by puretone audiometric testing at frequencies of 1000, 2000, 3000 and 4000 cycles per second.  "Puretone threshold average" is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz divided by four.  This average is used in all cases (including those in §4.86) to determine the Roman numeral designation for hearing impairment from Table VI or VIA.  38 C.F.R. § 4.85, DC 6100.

The rating schedule establishes eleven auditory acuity levels, designated from Level I for essentially normal hearing acuity, through Level XI for profound deafness.  38 C.F.R. § 4.85.  The horizontal rows in Table VI (in 38 C.F.R. § 4.85) represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  The vertical columns in Table VI represent nine categories of decibel loss based on the puretone audiometry test.  The Roman numeral designation is located at the point where the percentage of speech discrimination and puretone threshold average intersect.  See 38 C.F.R. §§ 4.85, 4.87.

The regulations also provide that in cases of exceptional hearing loss, i.e., when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the Roman numeral designation will be determined for hearing impairment, separately, from either Table VI or Table VIA, whichever results in the higher numeral.  38 C.F.R. § 4.86(a).  A Roman numeral designation will also be determined from either Table VI or Table VIA, whichever results in the higher numeral, when the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz.  That numeral will then be elevated to the next higher Roman numeral.  38 C.F.R. § 4.86(b).

Analysis

The December 2010 VA audio examination report reflects that the examiner conducted a review of the claims file as part of the examination.  The Veteran reported his primary impact as hearing difficulty.  The audio portion of the examination revealed the right ear to have manifested as follows: 1000 hertz (Hz), 5 decibels (db); 2000 Hz, 40 db; 3000 Hz, 65db; and, 4000 Hz, 75 db, for an average of 46 db.  The left ear manifested with: 1000 hertz (Hz), 15 decibels (db); 2000 Hz, 50 db; 3000 Hz, 75 db; and, 4000 Hz, 75 db, for an average of 53 db.  The examiner noted that speech recognition was excellent at 98 percent in the right ear, and 94 percent in the left ear.  The examiner diagnosed a sensory neural hearing loss with excellent speech scores bilaterally.  The examiner also noted that the examination did not reveal any condition that required follow-up.

The clinical findings show the Veteran's hearing loss manifested at Roman numeral Level I in each ear.  38 C.F.R. § 4.85, Table VI.  An exceptional pattern of hearing loss was not manifested in either ear.  See 38 C.F.R. § 4.86.  Level I in each ear intersects at the zero percent level and a noncompensable rating.  38 C.F.R. § 4.85, Table VII.

Another audio examination was conducted in April 2013.  The audio portion of the examination revealed the right ear to have manifested as follows: 1000 hertz (Hz), 15 decibels (db); 2000 Hz, 5 db; 3000 Hz, 85db; and, 4000 Hz, 100 db, for an average of 51 db.  The left ear manifested with: 1000 hertz (Hz), 20 decibels (db); 2000 Hz, 65 db; 3000 Hz, 95 db; and, 4000 Hz, 105 db, for an average of 71 db.  The examiner noted that speech recognition was 92 percent in the right ear, and 88 percent in the left ear.  The examiner noted that the results were adequate for rating purposes, and it was appropriate to use the speech recognition scores.  The report reflects that the examination did not reveal any inner ear abnormality that required follow-up.

The clinical findings show the Veteran's hearing loss manifested at Roman numeral Level I in the right ear, and Level II in the left.  38 C.F.R. § 4.85, Table VI.  An exceptional pattern of hearing loss was not manifested in either ear.  See 38 C.F.R. § 4.86.  Levels I and II intersect at the zero percent level and a noncompensable rating.  38 C.F.R. § 4.85, Table VII.

The evidence of record shows the bilateral hearing loss to have manifested at the same rate throughout the entire initial rating period.  Thus, there is no factual basis for a staged rating for any part of the period.

In response to the examiner's question, the Veteran reported the maim impact of his hearing loss was that he frequently misunderstood what his wife and other family members said.  On the other hand, the examination report reflects that he did not report any impact of his hearing loss on his ordinary conditions of life, to include work.  In light of these facts, the Board finds that the Rating Schedule for hearing loss adequately addresses the symptomatology of the bilateral hearing loss.  Further, to the extent that it does not, the Board finds no evidence of factors such as frequent hospitalization or a marked impact on employment.  Thus, referral for extraschedular consideration is not indicated.  See 38 C.F.R. § 3.321(b)(1).

Finally, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all of the symptoms of the service-connected disabilities experienced.  In this case, however, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional symptoms that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

In reaching this decision the Board considered the doctrine of reasonable doubt.  As the preponderance of the evidence is against the Veteran's claims for higher ratings, however, the doctrine is not for application.  38 C.F.R. § 4.3; see also Schoolman v. West, 12 Vet. App. 307, 311 (1999).


ORDER

Entitlement to an initial rating higher than 50 percent for PTSD is denied.

Entitlement to an initial compensable rating for bilateral hearing loss is denied.





REMAND

The Veteran claims entitlement to service connection for peripheral neuropathy of the upper extremities as secondary to his service-connected diabetes mellitus.  The service treatment records are silent for any complaints or treatment for neuropathy.

The February 2011 VA peripheral nerves examination report reflects that the objective findings on clinical examination revealed no peripheral neuropathy of the upper extremities.  Private treatment records of C.J.Q, M.D., dated in August 2011, however, note the Veteran's complaints of intermittent numbness of the hands.  Physical examination revealed a positive Tinel sign on the right side.  Dr. Q ordered an EMG to rule out neuropathy versus carpal tunnel syndrome (CTS).  Dr. Q noted in an April 2013 entry that the hand numbness is diagnosed as CTS of the bilateral upper extremities.  He did not indicate any relationship with the Veteran's diabetes mellitus.  The June 2014 VA examination report reflects that the objective findings on clinical examination revealed no peripheral neuropathy of the upper extremities, and the examiner diagnosed the absence of the disorder.

Although the Veteran has described the neurological impairment of his upper extremities as peripheral neuropathy, it appears the impairment may actual be a carpal tunnel syndrome.  Unfortunately, there is no medical opinion of record addressing the relationship, if any, between the carpal tunnel syndrome and diabetes mellitus.  For this reason, the claim will be remanded.

A July 2014 rating decision continued a 20-percent rating for diabetes mellitus; and, denied entitlement to service connection for skin cancer and OSA.  The Veteran submitted two separate timely NODs with the decision.  Although the RO acknowledged receipt of the NODs, there is no indication in the claims file that a Statement of the Case (SOC) has been issued.  See 38 C.F.R. §§ 19.29, 19.30; see also Manlicon v. West, 12 Vet. App. 238 (1999).  Hence, the Board will remand for issuance of a SOC.

The VA peripheral nerve examination reports reflect that the examiner did not have access to the claims file and opined on each occasion that the Veteran did not have peripheral neuropathy.  The examiner at the February 2011 VA examination opined the Veteran's symptoms in his lower extremities were due to lumbar radiculopathy, status post-lumbar fusion.  Neither VA examiner indicated having reviewed Dr. Q's treatment records which included an EMG that was interpreted as having shown lower extremity neuropathy.  Dr. Q opined the neuropathy was in fact due to the Veteran's diabetes.  The Veteran also submitted a May 2014 private opinion of J.J.M., M.D., that reflects Dr. M's opinion that the Veteran has peripheral neuropathy of the lower extremities that is due to his diabetes.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ shall issue a SOC with regard to the issues of entitlement to an increased rating for diabetes mellitus; and, entitlement to service connection for skin cancer and OSA.  If, and only if, the Veteran completes his appeal by filing a timely substantive appeal on the aforementioned issues should those claims be returned to the Board.  38 U.S.C.A. § 7104.

2.  After the above is complete, and after obtaining all relevant treatment records generated since December 2012, arrange a peripheral nerve examination of the Veteran.  The claims file must be provided for review as part of the examination.  Ask the examiner to determine if the Veteran manifests neuropathy or any other neurological impairment of the upper and/or lower extremities.  If the examiner identifies a neurologic impairment of the right and/or left upper extremity, including carpal tunnel syndrome, the examiner should provide an opinion as to whether it is at least as likely as not that the disorder was caused or aggravated by the Veteran's service-connected diabetes mellitus.  With respect to any neurologic impairment of the right and/or left lower extremity identified, the examiner should provide an opinion as to whether it is at least as likely as not that the disorder was caused or aggravated by the Veteran's service-connected diabetes mellitus.  A full explanation should be provided for any opinion rendered.

3.  After all of the above is complete, review the claims on appeal, to include individual employability, de novo.  If the decision remains in any way adverse to the Veteran, he and his representative, if any, should be provided with a Supplemental SOC (SSOC).

The case should thereafter be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  VA will notify him if further action is required on his part.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
THOMAS H. O'SHAY
Acting Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


